                Case 19-07411          Doc 22       Filed 08/26/19 Entered 08/26/19 16:44:49                         Desc Main
                                                       Document Page 1 of 1

                                                   United States Bankruptcy Court
                                                Northern District of Illinois, Eastern Division

       IN RE:    Tonzale M. Bradley                                     )            Chapter 13
                                                                        )            Case No. 19 B 07411
                 Debtor(s)                                              )            Judge Timothy A Barnes

                                                             Notice of Motion

           Tonzale M. Bradley                                                        Debtor A ttorney: David M Siegel
           5515 W Hirsch St,                                                         via Clerk's ECF noticing procedures
           Apt 1
           Chicago, IL 60651


                                                                                     >    Dirksen Federal Building
       On September 05, 2019 at 9:00 am, I will appear at the location listed to     >    219 South Dearborn
       the right, and present this motion.                                           >    Courtroom 744
                                                                                     >    Chicago, IL 60604
       I certify under penalty of perjury that this office caused a copy of this
       notice to be delivered to the persons named above by U.S. mail or by the
       methods indicated on or before Tuesday, August 27, 2019.                      /s/ MARILYN O. MARSHALL
                                                                                     MARILYN O. MARSHALL, TRUSTEE

                                 Motion to Dismiss Case for Failure to Make Plan Payments

       Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
       [6], stating:

       On March 18, 2019, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
       May 09, 2019, for a term of 60 months with payments of $625.00.

       The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                                    5                $3,125.00             $1,442.30          $1,682.70

       A summary of the 12 most recent receipt items is set forth below:             Report Date: 08/26/2019
                                                                                     Due Each Month: $625.00
                                                                                     Next Pymt Due: 09/17/2019

             Date      Ref Num               Amount                             Date      Ref Num               Amount
CF0 0000690405W-ADP
         04/10/2019 TOTALSOURCE                $288.46             CF0 0000690419W-ADP
                                                                            04/24/2019 TOTALSOURCE                $288.46
CF0 0000690503W-ADP
         05/08/2019 TOTALSOURCE                $288.46             CF0 0000690517W-ADP
                                                                            05/22/2019 TOTALSOURCE                $288.46
         06/05/2019
CF0 0000690531W-ADP TOTALSOURCE                $288.46

       WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

       Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
       224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
       Ste 800
       Chicago, IL 60604
       (312)431-1300
